DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” in FIG. 2 has been used to designate both the identification region and the transmitter antenna array.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element "206", the receiver antenna array, is missing from FIG. 2. It seems that the applicant mis-printed certain FIG. 2 number labels. The transmitter antenna array should be labeled “204” and the receiver antenna array should be labeled “206”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the" in "wherein using a random forest model includes using the random forest model on different subsets of the set of I/Q samples, and identifying the physical object is based on an output of the random forest model for each of the different subsets of the set of I/Q samples.".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which “the random forest model” the 
Claim 17 recites the limitation "the" in " wherein the processing unit is configured to use a random forest model at least in part by using the random forest model on different subsets of the set of I/Q samples, and wherein the processing unit is further configured to identify the physical object based on an output of the random forest model for each of the different subsets of the set of I/Q samples.".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “the random forest model” the applicant is referring to in claim 17 as claim 12 introduced “a random forest model” and claim 17 also introduced “a random forest model”. 
Claim 26 recites the limitation "the" in "wherein the means for using a random forest model include means for using the random forest model on different subsets of the set of I/Q samples and means for identifying the physical object based on an output of the random forest model for each of the different subsets of the set of I/Q samples.".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “the random forest model” the applicant is referring to in claim 26 as claim 23 introduced “a random forest model” and claim 26 also introduced “a random forest model”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,6,8,9,12,13,15,17,19,20,23,26,28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (US 20190011534 A1) in view of Das (US 20140286210 A1) further in view of Gagiev (US 20180062902 A1).
Regarding claim 12, Trotta discloses 
An electronic device (Paragraph 0033, “FIG. 2A illustrates smart phone 200 on which millimeter-wave radar sensors 202 are mounted.”) comprising:
a plurality of transmitter antenna elements (Paragraph 0039, “In various embodiments, millimeter-wave radar sensor circuit 302 is configured to transmit incident RF signals 301 toward target 114 via transmit antennas 312 and to receive reflected RF signals 303 from target 114 via receive antennas 314.”; Fig. 3A depicts the plurality of transmitter antennas); 
a plurality of receiver antenna elements (Paragraph 0039, “In various embodiments, millimeter-wave radar sensor circuit 302 is configured to transmit incident RF signals 301 toward target 114 via transmit antennas 312 and to receive reflected RF signals 303 from target 114 via receive antennas 314.”; Fig. 3A depicts the plurality of receiver antennas); 
a memory (Paragraph 0045, “Processing circuitry 304 may include a processor that executes instructions in an executable program stored in a non-transitory computer readable storage medium, such as a memory to perform the functions of processing circuitry 304.”); and 
a processing unit communicatively coupled with the plurality of transmitter antenna elements (FIG. 3A depicts the processing circuitry, 304, communicatively coupled with elements 312, transmitter antennas”), the plurality of receiver antenna elements (FIG. 3A depicts the processing circuitry, 304, communicatively coupled with elements 314, receiver antennas”), and the memory (Paragraph 0045, “Processing circuitry 304 may include a processor that executes instructions in an executable program stored in a non-transitory computer readable storage medium, such as a memory to perform the functions of processing circuitry 304.”), 
Trotta further discloses, 
wirelessly transmitting, within a scanning period, a plurality of data packets (Paragraph 0057, “Each sawtooth-shaped portion of each trace of the waveform diagram represents one reflected “chip” received by the respective radar sensor. For example, the minimum value of each sawtooth-shaped portion represents a minimum received frequency (e.g, 57 GHz) and the maximum value of each sawtooth-shaped portion represents a maximum received frequency (e.g, 64 GHz). In one specific example, each millimeter-wave radar sensor transmits 64 chirps during a time period of two seconds, and the system obtains 256 samples per chirp.”; as shown in FIG.5 the transmission of the chirps during a specified time period is tantamount to a plurality of data packets) with the plurality of transmitter antenna elements and receiving the plurality of data packets at the plurality of receiver antenna elements (Paragraph 0048, “Specific examples include but are not limited to a total of six receive antennas arranged in a 3×2 array, a total of eight antennas arranged in an 4×2 array, or a total of sixteen antennas arranged in an 8×2 array. Each of these n receive antennas 314 can be coupled to a corresponding pin on RFIC 324 and coupled to a corresponding receive circuit within RFIC 324”; Fig. 3B depicts how each receiver antenna of the plurality of receiver antennas is coupled to each transmitter antenna of the plurality of transmitter antennas to receive the data chirps), such that each receiver antenna element of the plurality of receiver antenna elements receives at least one data packet from each transmitter antenna element of the plurality of transmitter antenna elements (Paragraph “FIG. 5 illustrates a waveform diagram showing the frequency of received RF signals for n millimeter-wave radar sensors that each have m receive antennas. For example, the waveform labeled as S1, Rx1 represents the received frequency of an RF signal received on the first antenna Rx1 of first sensor S1; S1, Rx2 represents the received frequency of an RF signal received on the second antenna Rx2 of first sensor S1; S2, Rx1 represents the received frequency of an RF signal received on the first antenna Rx1 of second sensor S2; S2, Rx2 represents the received frequency of an RF signal received on the second antenna Rx2 of second sensor S2; and Sn, Rxm represents the received frequency of an RF signal received on the mth antenna Rxm of the nth sensor Sn.”; Fig. 3B depicts how each receiver antenna of the plurality of receiver antennas is coupled to each transmitter antenna of the plurality of transmitter antennas to receive the data chirps [tantamount to data packets]; therefore, each receiver antenna element is capable of receiving data chirps from each transmitter antenna element),
Trotta further discloses, 
use a random forest model on the selected values from the sample subset to identify a physical object in the identification region (Paragraph 0067, “Machine learning algorithm 714 may be implemented using a variety of machine learning algorithms known in the art. For example, a random forest algorithm or neural network algorithm may be used for classification and analysis of stored feature vectors 710.” and Paragraph 0064, “The bottom portion 720 is devoted to the processing and comparison of new measurements for comparison to stored data. These data and steps represent the actions performed when the system is identifying and validating a user during normal operations.”).  
However, Trotta fails to disclose, 
wherein the processing unit is configured to: 
obtain a set of I/Q samples 
wherein:  
each data packet of the plurality of data packets comprises a complementary pair of Golay sequences, and 
each I/Q sample is indicative of a channel impulse response of at least a portion of an identification region, the channel impulse response obtained from a packet transmitted by a transmitter antenna element and received by a receiver antenna element;
select from a sample subset from the set of I/Q samples,
Das discloses, 
wherein the processing unit (Paragraph 0041, “Hardware implementations of the present invention may include or encompass, without limitation, digital signal processor (DSP) hardware, a reduced instruction set processor, hardware (e.g., digital or analog) circuitry including but not limited to application specific integrated circuit(s) (ASIC) and/or field programmable gate array(s) (FPGA(s)), and (where appropriate) state machines capable of performing such functions.”) is configured to: 
obtain a set of I/Q samples (Paragraph 0063, “First, a receiver circuit 410 generates received I/Q samples from the received burst”; i.e., burst tantamount to data packet) 
Das further discloses, 
each I/Q sample is indicative of a channel impulse response of at least a portion of an identification region, the channel impulse response obtained from a packet (Paragraph 0063, “First, a receiver circuit 410 generates received I/Q samples from the received burst. These received I/Q samples are normalized and de-rotated, according to conventional procedures, in a normalization and de-rotation unit 420. These normalized and de-rotated samples are passed to a channel estimation unit 430. The channel estimation unit 430 performs a channel estimation and produces the channel impulse response by taking as input the known TSC bits and the input I/Q samples. It also identifies the most likely location of the TSC sequence in the burst”; i.e., burst tantamount to packet) transmitted by a transmitter antenna element and received by a receiver antenna element (Paragraph 0109, “It should be appreciated that the receiver configuration shown in FIG. 13 is but one example of many possible receiver circuit configurations. It should also be appreciated that receiver circuit 1310 will often be accompanied by corresponding transmitter circuitry.”);
(Paragraph 0085, “As shown at block 720, the receiver generates a plurality of bit estimates from the subset of received signal samples, based on the estimated channel response”),
Trotta and Das both fail to disclose, 
wherein:  
each data packet of the plurality of data packets comprises a complementary pair of Golay sequences,
Gagiev discloses, 
wherein:  
each data packet of the plurality of data packets comprises a complementary pair of Golay sequences (Paragraph 0020, “For efficient channel estimation, sequences with predetermined autocorrelation properties, such as complementary sequences (for example, Golay complementary sequences), can be transmitted by the transmitter and auto-correlated by the receiver, for example, in one or more channel estimation fields (CEF) of data packets that contain the transmitted signal.”),
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Trotta with Das to incorporate the features of:
wherein the processing unit is configured to: 
obtain a set of I/Q samples 
each I/Q sample is indicative of a channel impulse response of at least a portion of an identification region, the channel impulse response obtained from a packet transmitted by a transmitter antenna element and received by a receiver antenna element;
select from a sample subset from the set of I/Q samples,
Trotta and Das are considered analogous arts as they both disclose systems and methods of wireless data transmission and signal analysis. Trotta specifically is very similar in concept to the instant application as it discloses an invention to perform facial recognition using radar technology. Das discloses methods of receiving wireless data packets (bursts) and estimating a channel impulse response based on the data. Das further discloses obtaining I/Q samples for the bursts and determining a subset of samples from the received I/Q samples. It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Trotta with Das to incorporate the features mentioned above. The incorporation of such features is known in the art as I/Q sampling is an alternative way of describing the magnitude and phase data of a signal. 
The combination of Trotta and Das fail to disclose that each data packet of the plurality of data packets comprises a complementary pair of Golay sequences. Gagiev discloses that each data packet of the plurality of data packets comprises a complementary pair of Golay sequences for efficient channel estimation. It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das with Gagiev to incorporate this feature. The use of Golay complementary sequences is known in the art to be used for channel estimation in digital communications to help minimize errors. 
Therefore, it would be obvious to someone in the art prior to the effective filing date of the invention to modify Trotta with Das and Gagiev to incorporate the features mentioned above and the incorporation of these feature would lead to a more efficient system. 

Regarding claim 13, Trotta further discloses 
The electronic device of claim 12, wherein the electronic device is configured to identify physical objects comprising faces (Paragraph 0019,“ In embodiments of the present invention, facial recognition is performed using an array of millimeter-wave-based radar sensors that perform measurements on a plurality of points of the users face.”).

Regarding claim 15, Trotta further discloses
The electronic device of claim 12, wherein the processing unit is configured to select the sample subset based on a physical distance, from the electronic device, sampled by the sample subset (Paragraph 0024, “In some embodiments, this predefined range of distances places target 114 within the mid-sensing zone of radar sensor circuits 154. In some embodiments, this predefined range may be between about 10 cm and about 30 cm. Distances of less than about 10 cm may be within the near field sensing zone of radar sensor circuits 154, while the ability of the system to extract accurate distance information decreases at distance of greater than about 30 cm. It should be understood that these ranges are just examples; the actual predefined range may vary according to the particular system architecture and the specifications of the particular system. In some embodiments, this predefined range may be optimized for better performance. Also, some embodiments may utilize the near field zone of less than about 10 cm instead of or in addition to the mid-sensing zone of radar circuits 154.”; and Paragraph 0025, “In some embodiments, the facial recognition system is configured to initiate radar measurements of the face of target 114 once the system senses that target 114 is within the boundary of light emitters 152, and within the predetermined range of radar sensor circuits 154” i.e. sensing is performed based on the distance from the electronic device and therefore the pre-defined distance determines whether sampling is performed on the received data).  

Regarding claim 17, Trotta further discloses
The electronic device of claim 12, wherein the processing unit is configured to use a random forest model at least in part by using the random forest model on different subsets of the set of I/Q samples (Paragraph 0067, “For example, a random forest algorithm or neural network algorithm may be used for classification and analysis of stored feature vectors 710. During the iterative optimization of stored feature vectors 710, a number of parameters of image formation 706 may be updated.”), and wherein the processing unit is further configured to identify the physical object based on an output of the random forest model for each of the different subsets of the set of I/Q samples (Paragraph 0019, “During the machine learning process, parameters of an image formation algorithm that produces feature vectors of the user are iteratively modified in order to increase identification accuracy. It should be understood that systems directed toward human facial recognition can also be used to identify other portions of the human body as well as non-human targets.”).  

Regarding claim 19, Trotta further discloses
The electronic device of claim 12, wherein plurality of transmitter antenna elements are configured to wirelessly transmit the plurality of data packets using RF signals within a range of 57-64 GHz (Paragraph 0037, “The millimeter-wave phase-array radar transmits and receives signals in the 50 GHz to 80 GHz range.”).  

Regarding claim 20, Trotta further discloses
The electronic device of claim 12, wherein the electronic device is configured to transmit the plurality of data packets such that the scanning period is 100 ms or less (Paragraph 0057, “In one specific example, each millimeter-wave radar sensor transmits 64 chirps during a time period of two seconds, and the system obtains 256 samples per chirp.”; therefore, less than 100 ms scanning period).  

Regarding claims 1, 23 and 30, the same analysis and cited section for corresponding system claim 12 is applied. 

Regarding claim 2, the same analysis and cited section for corresponding system claim 13 is applied. 
Regarding claim 4, the same analysis and cited section for corresponding system claim 15 is applied. 

Regarding claims 6 and 26, the same analysis and cited section for corresponding system claim 17 is applied. 

Regarding claims 8 and 28, the same analysis and cited section for corresponding system claim 19 is applied. 

Regarding claim 9, the same analysis and cited section for corresponding system claim 20 is applied. 

Claims 3, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (US 20190011534 A1) in view of Das (US 20140286210 A1) further in view of Gagiev (US 20180062902 A1) further in view of Ghassemzadeh (US 9418342 B2) .

Regarding claim 14, the combination of Trotta and Das and Gagiev disclose,
The electronic device of claim 12. However, the combination of Trotta and Das and Gagiev fail to disclose, wherein the processing unit is configured to select the values from the sample subset at least in part by performing Principal Component Analysis (PCA) on the set of I/Q samples and choosing the sample subset from the set of I/Q samples based on a result of the PCA. 
Ghassemzadeh discloses, 
wherein the processing unit is configured to select the values from the sample subset at least in part by performing Principal Component Analysis (PCA) on the set of I/Q samples and choosing the sample subset from the set of I/Q samples based on a result of the PCA (Paragraph 0031, “PCA module 225 receives processed training data samples from exemplary samples module 220. Notably, one of the functions of PCA module 225 is to perform feature reduction of the training data. For example, the processed training data received from exemplary samples module 220 may be divided into time frames, and segments within each frame. Each segment may have a large number of samples, e.g., more than 100, from which a smaller number, such as less than 10, are selected based upon PCA.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Ghassemzadeh to incorporate the feature of, wherein the processing unit is configured to select the values from the sample subset at least in part by performing Principal Component Analysis (PCA) on the set of I/Q samples and choosing the sample subset from the set of I/Q samples based on a result of the PCA. Trotta and Das and Gagiev are considered analogous arts as they all disclose systems and methods of wireless data transmission and signal analysis. Trotta specifically is very similar in concept to the instant application as it discloses an invention to perform facial recognition using radar technology. Das discloses methods of receiving wireless data packets (bursts) and estimating a channel impulse response based on the data. Das further discloses obtaining I/Q samples for the bursts and determining a subset of samples from the received I/Q samples. Ghassemzadeh is also considered analogous art as it discloses systems and methods of determining modes of motion where principal component analysis is performed on the training data. Although Ghassemzadeh does not disclose specially that the principal component analysis is performed on I/Q samples of data, I/Q sampling is an alternative way of describing the magnitude and phase data of a signal and used in the art for various signal processing methods. Principal component analysis may be performed on various sampling techniques. Additionally, Das already discloses the use of I/Q samples for its signal processing. The use of Principal Component Analysis is known in the art for feature dimension reduction and is commonly used in unsupervised machine learning algorithms. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta, Das and Gagiev with Ghassemzadeh to  incorporate this feature. Such a design would lead to a more efficient system. 

Regarding claims 3 and 24, the same analysis and cited section for corresponding system claim 14 is applied. 

Claims 5, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (US 20190011534 A1) in view of Das (US 20140286210 A1) further in view of Gagiev (US 20180062902 A1) further in view of Ellmauthaler (US 20170183959 A1) .

Regarding claim 16, the combination of Trotta and Das and Gagiev disclose,
However, the combination of Trotta and Das and Gagiev fail to disclose, wherein the processing unit is configured to select the sample subset at least in part by downsampling the set of I/Q samples. 
Ellmauthaler discloses, 
 wherein the processing unit is configured to select the sample subset at least in part by downsampling the set of I/Q samples (Paragraph 0046, “To perform I/Q data balancing, a decomposition step (and possibly a downsampling step) is performed, where the distorted I/Q data is separated according to its different frequency components, resulting in decomposed I/Q data represented by chart 404. In at least some embodiments, the decomposition step corresponds to a multiscale decomposition operation. Ellipse fitting is then performed using a subset of the decomposed I/Q data.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Ellmauthaler to incorporate the feature of, wherein the processing unit is configured to select the sample subset at least in part by downsampling the set of I/Q samples. Trotta and Das and Gagiev are considered analogous arts as they all disclose systems and methods of wireless data transmission and signal analysis. Trotta specifically is very similar in concept to the instant application as it discloses an invention to perform facial recognition using radar technology. Das discloses methods of receiving wireless data packets (bursts) and estimating a channel impulse response based on the data. Das further discloses obtaining I/Q samples for the bursts and determining a subset of samples from the received I/Q samples. Ellmauthaler is also considered analogous art as it discloses an invention of calculating I/Q data from digitized electrical signals and manipulating the I/Q data to determine a subset of data. Ellmauthaler specifically discloses that downsampling can be used to create a subset of decomposed I/Q data. It is commonly known in the art that downsampling is used to extract sample subsets or vector features from other samples in signal processing. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Ellmauthaler to incorporate this feature. Such a design would lead to a more efficient system. 

Regarding claims 5 and 25, the same analysis and cited section for corresponding system claim 16 is applied. 

Claims 7, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (US 20190011534 A1) in view of Das (US 20140286210 A1) further in view of Gagiev (US 20180062902 A1) further in view of Xiong (US 20140334734 A1).

Regarding claim 18, the combination of Trotta and Das and Gagiev disclose,
The electronic device of claim 12. However, the combination of Trotta and Das and Gagiev disclose fail to disclose, wherein the random forest model comprises a multi-class classifier trained using positive and negative RF images.
Xiong discloses, 
 wherein the random forest model comprises a multi-class classifier (Paragraph 0026, “As an example, the classification function is a SVM, a decision-making tree, a random forest, a adaboost algorithm, other binary classification methods or other multi-classification methods.”) trained using positive and negative RF images (Paragraph 0026, “According to yet another embodiment, during the process 104, training is performed based on at least information associated with the first positive samples and the negative samples to determine one or more classification functions for the first age groups. For example, support-vector machine (SVM) classifiers are trained according to the positive samples and the negative samples of each age group.”). 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Xiong to incorporate the feature of, wherein the random forest model comprises a multi-class classifier trained using positive and negative RF images. Trotta and Das and Gagiev are considered analogous arts as they all disclose systems and methods of wireless data transmission and signal analysis. Trotta specifically is very similar in concept to the instant application as it discloses an invention to perform facial recognition using radar technology. Das discloses methods of receiving wireless data packets (bursts) and estimating a channel impulse response based on the data. Das further discloses obtaining I/Q samples for the bursts and determining a subset of samples from the received I/Q samples. Xiong is also considered analogous art as it discloses systems and methods for facial age identification and using training algorithms to determine classifications for the age groups. Trotta already discloses the use of random forest algorithms for classification and analysis of stored feature vectors, however, Trotta fails to disclose wherein the random forest model comprises a multi-class classifier trained using positive and negative RF images. However, Xiong discloses, wherein the random forest model comprises a multi-class classifier trained using positive and negative RF images. The use of positive and negative RF images is known the art for facial recognition training algorithms. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Xiong to incorporate this feature. Such a design would lead to a more efficient system. 
 
Regarding claims 7 and 27, the same analysis and cited section for corresponding system claim 18 is applied. 

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (US 20190011534 A1) in view of Das (US 20140286210 A1) further in view of Gagiev (US 20180062902 A1) further in view of Lee (US 20110149773 A1).

Regarding claim 21, the combination of Trotta and Das and Gagiev disclose,
The electronic device of claim 12. However, the combination of Trotta and Das and Gagiev fail to disclose, wherein the electronic device is configured to transmit the plurality of data packets such that each packet of the plurality of packets is transmitted in 6 µs or less.
Lee discloses, 
wherein the electronic device is configured to transmit the plurality of data packets such that each packet of the plurality of packets is transmitted in 6 µs or less (Paragraph 0102, “ In case of a WLAN system having 2 us as an interval between packets, the data receiving apparatus in accordance with an embodiment of the present invention measures the noise signal power level at the intervals between packets as noise signal power measuring periods 820 and 840.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Lee to incorporate the feature of, wherein the electronic device is configured to transmit the plurality of data packets such that each packet of the plurality of packets is transmitted in 6 µs or less. Trotta and Das and Gagiev are considered analogous arts as they all disclose systems and methods of wireless data transmission and signal analysis. Trotta specifically is very similar in concept to the instant application as it discloses an invention to perform facial recognition using radar technology. Das discloses methods of receiving wireless data packets (bursts) and estimating a channel impulse response based on the data. Das further discloses obtaining I/Q samples for the bursts and determining a subset of samples from the received I/Q samples. Lee is also considered analogous art as it discloses systems and methods for receiving data in wireless communication systems through a plurality of reception antennas. It is known in the art that the speed of data transmission in electronic devices has increased and that 6 µs or less is not an uncommon transmission speed for data packets, such as in WLAN communication systems where it is usually less than 6 µs. Lee discloses its invention to have an interval of 2 us between data packets.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Lee to incorporate this feature. Such a design would lead to a more efficient system. 

Regarding claim 10, the same analysis and cited section for corresponding system claim 21 is applied. 

Claim 11, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (US 20190011534 A1) in view of Das (US 20140286210 A1) further in view of Gagiev (US 20180062902 A1) further in view of Smits (US 20170176575 A1).

Regarding claim 22, the combination of Trotta and Das and Gagiev disclose,
The electronic device of claim 12. However, the combination of Trotta and Das and Gagiev fail to disclose, wherein the processing unit is further configured to adjust a length of the scanning period to accommodate a time during which the electronic device is used for data communication. 
Smits discloses, 
The electronic device of claim 12, wherein the processing unit is further configured to adjust a length of the scanning period to accommodate a time during which the electronic device is used for data communication (Paragraph 0136, “In response to the one or more signals from the receive system 412, the transmit system 404 may emit a specifically selected, dynamically adjusted mix of R, G & B intensities in or as the scanning beam 406. For example, the transmit system 404 may delay emitting the scanning beam 406 for a time period sufficient to allow the receive system 412 to record one or more images.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Smits to incorporate the feature of wherein the processing unit is further configured to adjust a length of the scanning period to accommodate a time during which the electronic device is used for data communication.  Trotta and Das and Gagiev are considered analogous arts as they all disclose systems and methods of wireless data transmission and signal analysis. Trotta specifically is very similar in concept to the instant application as it discloses an invention to perform facial recognition using radar technology. Das discloses methods of receiving wireless data packets (bursts) and estimating a channel impulse response based on the data. Das further discloses obtaining I/Q samples for the bursts and determining a subset of samples from the received I/Q samples. Smits is also considered analogous art as it discloses position sensing of objects using radar technology. Smits discloses, wherein the processing unit is further configured to adjust a length of the scanning period to accommodate a time during which the electronic device is used for data communication, when it states that the transmit system may delay emitting the scanning bean for a time period sufficient to allow the receive system to record one of more images. The receive system is part of the data communication and delaying the scanning period will allow for the data to be communicated effectively prior to transmitting additional data. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Trotta and Das and Gagiev with Smits to incorporate this feature. Such a design would lead to a more efficient system. 

Regarding claims 11 and 29, the same analysis and cited section for corresponding system claim 22 is applied. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santra (US 20190317191 A1) is considered analogous art as it discloses methods for
human detection using radar. Santra discloses machine learning algorithms to identify the targets including random forest models. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648